Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 6 (figures 15 and 16) in the reply filed on 8/24/2022 is acknowledged.
Claim 5 is directed to species 7 (figure 17); upon further consideration species 7 is now grouped with species 6 and will be considered together.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi et al (JP2014149123; translation provided by applicant on 10/4/2018 in application 16/091,138) in view of Saito (US 7,401,599) or Lucas (US 8,147,575) in the alternative.
Regarding claim 1, Tadashi discloses a heat exchanger for a refrigeration cycle comprising:
a heat exchanging portion (16) that exchanges heat between a refrigerant passing through therein and air;
a reservoir (17) that performs gas-liquid separation on a gas-liquid two-phase refrigerant that flows out from the heat exchanging portion into a gas and a liquid, the reservoir storing the liquid-phase refrigerant (shown in figure 3);
a single inflow passage (17a) that allows the gas-liquid two-phase refrigerant flowing out from the heat exchanging portion (16) to flow into the reservoir;
a gas-phase outflow passage (17b) that allows the gas-phase refrigerant to flow out from the reservoir; and
a liquid-phase outflow passage (17c) that allows the liquid-phase refrigerant to flow out from the reservoir;
wherein
the reservoir (17) is configured to function as a receiver during a cooling operation of the refrigeration cycle (flow arrangement shown in figure 4 provides that reservoir 17 acts as a receiver) and to function as an accumulator during a heating operation of the refrigeration cycle (flow arrangement shown in figure 6 provides that reservoir acts as an accumulator at compressor suction),
the inflow passage  (17a) is connected so as to be in communication with a single inlet port of the reservoir (figure 3 shows a port for 17a to connect to 17),
the gas-phase outflow passage (17b) is connected so as to be in communication with a gas-phase outlet port (figure 3 shows a port for 17b to exit 17) of the reservoir disposed above the liquid surface of the liquid-phase refrigerant stored in the reservoir, the gas-phase outlet port being disposed so as to be connected to a compressor  (11) included in the refrigeration cycle (by way of valve 18), and
the liquid-phase outflow passage (17c) is connected so as to be in communication with a liquid-phase outlet port of the reservoir disposed below the liquid surface of the liquid-phase refrigerant stored in the reservoir.
Tadashi lacks that the inflow passage is connected at a point higher than the middle of the reservoir in a height direction. Further it is ambiguous how the centerlines of the reservoir and inlet passage interact.
Saito discloses (references made to figure 1, unless otherwise noted) a vapor-liquid separator including a reservoir (7), a single inflow passage (3), a gas outflow passage (5), and a liquid-phase outflow passage (9). The inflow passage (3) is connected so as to be in communication with a single inlet port of the reservoir (7) disposed above a liquid surface of the liquid-phase refrigerant stored in the reservoir. The inflow passage (3) is connected at a portion higher than the middle of the reservoir in a height direction (apparent from figure 1). The inflow passage is disposed such that if a center line of the inflow passage is extended, the center line reaches an inner wall surface of the reservoir without passing through a center line of the reservoir (figure 4 shows that the inflow passage centerline is not in line with the reservoir centerline).
Lucas discloses (references made to figure 2, unless otherwise noted) a vapor-liquid separator including a reservoir (85), a single inflow passage (95), a gas outflow passage (115), and a liquid-phase outflow passage (105). The inflow passage (95) is connected so as to be in communication with a single inlet port of the reservoir (85) disposed above a liquid surface of the liquid-phase refrigerant stored in the reservoir. The inflow passage (95) is connected at a portion higher than the middle of the reservoir in a height direction (apparent from figure 2 90 is above the middle of 85). The inflow passage is disposed such that if a center line of the inflow passage is extended, the center line reaches an inner wall surface of the reservoir without passing through a center line of the reservoir (3:3-19 includes that the inlet provides for tangent flow and thus is not in the normal direction).
It would have been obvious to one of ordinary skill in the art to have provided Tadashi with the inflow passage above a middle of the reservoir and a liquid surface as well as not at the centerline as taught by Saito or Lucas in order to advantageously utilize centrifugal/cyclonic separation of the gas and liquid phases thereby enhancing separation performance. 
Regarding claim 2, Tadashi as modified by Saito or Lucas further discloses the inflow passage is provided such that the gas-liquid two-phase refrigerant which flows through the inflow passage then flows in from the inlet port collides with the inner wall surface of the reservoir and then falls into the liquid-phase refrigerant stored in the reservoir (Lucas 3:16-17 includes impingement on the cylindrical walls; the arrangement of Saito is capable of having two-phase fluid contacting the inner wall surface of the reservoir).
Regarding claim 3, Tadashi as modified by Saito or Lucas discloses a distance from the inlet port to an inner wall surface portion of the reservoir that faces the inlet port is shorter than a distance between the farthest portions of the inner wall surface of the reservoir. As both Saito and Lucas provide the inlet port is not arranged normal to the inner wall surface this statement must be true.
Regarding claim 4, Tadashi as modified by Saito or Lucas discloses the inner wall surface of the reservoir has a substantially circular cross section (provided by both Saito and Lucas), and the distance from the inlet port to the inner wall surface portion of the reservoir that faces the inlet port is shorter than a diameter of the reservoir. A diameter is the longest linear distance across a cylinder cross section; both Saito and Lucas provide that the inlet port is not arranged in the normal direction relative to the curved surface of the cylindrical reservoir and therefor necessarily satisfy the claim limitation.
Regarding claim 5, Tadashi and Lucas discloses a part of an inner all surface of the inflow passage is disposed so as to follow the tangent of the inner wall surface of the reservoir (3:11 of Lucas “substantially tangent to the cylindrical walls”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763